     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 1 of 9 Page ID #:1788



 1   TRACY L. WILKISON
     Attorney for the United States,
 2   Acting Under Authority
     Conferred by 28 U.S.C. § 515
 3   SCOTT M. GARRINGER
     Assistant United States Attorney
 4   Chief, Criminal Division
     JOSEPH T. MCNALLY (Cal. Bar No. 250289)
 5   JEFF MITCHELL (Cal. Bar No. 236225)
     Assistant United States Attorneys
 6        1100 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2272
 8        Facsimile: (213) 894-6269
          E-mail:    joseph.mcnally@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. SA CR 18-140(A)-JLS

14              Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                              DEFENDANT’S MOTION TO ADMIT
15                    v.                      STATEMENT
16   SERGE OBUKOFF,

17              Defendant.

18

19
           Plaintiff United States of America, by and through its counsel
20
     of record, the United States Attorney’s Office for the Central
21
     District of California and Assistant United States Attorneys Joseph
22
     T. McNally and Jeff Mitchell, hereby files its opposition to
23
     Defendant’s Motion in Limine No. 2.
24
     //
25
     //
26

27

28
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 2 of 9 Page ID #:1789



 1         This opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4

 5    Dated: August 1, 2021                Respectfully submitted,

 6                                         TRACY L. WILKISON
                                           Attorney for the United States,
 7                                         Acting Under Authority
                                           Conferred by 28 U.S.C. § 515
 8
                                           BRANDON D. FOX
 9                                         Assistant United States Attorney
                                           Chief, Criminal Division
10
                                                 /s/
11                                         JOSEPH T. MCNALLY
                                           JEFF MITCHELL
12                                         Assistant United States Attorney
13                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 3 of 9 Page ID #:1790



 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           In United States v. Bakshinian, the primary case defendant

 4   relies upon, the district court found that a prosecutor’s prior

 5   statement that “Bakshinian was a young man who is being used by [his

 6   coconspirator]” qualifies as a party admission under Rule 801(d)(2).

 7   See 65 F. Supp. 2d 1104, 1110 (C.D. Cal. 1999).          Then the district

 8   court conducted a Rule 401/403 analysis and excluded the evidence

 9   holding “that the likelihood of confusion and waste of time outweighs

10   the probative value of the statement” explaining that “the admission

11   of a statement by the government in a prior case would raise

12   substantial dangers of confusing the jury and wasting time.”             Id. at

13   1111.    Next the court said the “defense is ordered to refrain from
14   introducing or referring to the prior statement unless and until the
15   Court rules in its favor.”       Id.1
16           This Court does not need to decide whether the prosecutor’s
17   statement qualifies as a party admission under Rule 801(d)(2).2
18   Indeed, two cases that come to opposite conclusions regarding the
19   application of Rule 801(d)(2) to a prosecutor’s statement –

20   Bakshinian and United States v. Zizzo, 120 F.3d 1338, 1351–52 (7th

21   Cir. 1997) – agree that under circumstances similar to the case at

22   bench, any such statements should be excluded under Rule 403.

23

24

25
          1 At the pre-trial stage, the Court held that it could not
26   complete a Rule 401 analysis. See Bakshinian, 65 F. Supp. 2d at
     1104. But the court nevertheless denied the defendant’s in limine
27   motion on Rule 403 grounds.
28        2 The government is not aware of the Ninth Circuit addressing
     this issue.
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 4 of 9 Page ID #:1791



 1         Indeed, in United States v. Zizzo, the Seventh Circuit noted

 2   that a prosecutor’s prior statements do not generally qualify as

 3   party admissions under Rule 801(d)(2).         See 120 F.3d at 1351 n.4.

 4   But the Seventh Circuit did not need to resolve that issue because it

 5   held that the district court was within its discretion when

 6   excluding, on Rule 403 grounds, the prosecutor’s statements regarding

 7   a testifying cooperator and non-testifying cooperator who were part

 8   of a Chicago crime syndicate.       See 120 F.3d at 1351.

 9         Regarding the testifying cooperator, “during a hearing on the

10   government's motion to revoke his plea agreement following his

11   perjury” in a different case, the prosecutor “argued that the

12   cooperator’s testimony would be more difficult to sell to juries in

13   the future.”    Id.

14         Regarding the non-testifying cooperator, the prosecutor “(1)
15   submitted a memo to the probation office dubbing the cooperator ‘an
16   inveterate and unrepentant liar’; (2) sent the cooperator’s attorney
17   a letter stating that [the cooperator] was ‘unworthy of belief’; and
18   (3) argued to the court that [the cooperator] was a liar.”            Id.
19         Against the backdrop of other evidence that could be used to

20   impeach the cooperators’ truthfulness, the district court excluded

21   the prosecution’s statements because, among other reasons, they were

22   minimally probative, they would likely mislead the jury, and they

23   were cumulative.      See id. 1352.

24         Like the courts in Bakshinian and Zizzo, this Court should deny

25   Defendant’s motion to allow use of the prosecutor’s statement that

26   “Mr. Drobot has proved himself [as] somebody who in my view is beyond

27   redemption, somebody who even after being sentenced continues to

28   deceive, continues to trick in order to advance his own agenda.”                The

                                           2
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 5 of 9 Page ID #:1792



 1   minimum probative value of this statement is substantially outweighed

 2   by the unfair prejudice, risk of misleading the jury, and needlessly

 3   presenting cumulative evidence.

 4   II.   LEGAL STANDARD

 5         Under Rule 401, evidence is relevant when (1) it has any

 6   tendency to make a fact more or less probable than it would be

 7   without the evidence; and (2) the fact is of consequence in

 8   determining the action.      In other words, “[r]elevancy is not an

 9   inherent characteristic of any item of evidence but exists only as a

10   relation between an item of evidence and a matter properly provable

11   in the case.”    Huddleston v. United States, 485 U.S. 681, 689 (1988)

12   (citing Advisory Committee Notes on Fed. R. Evid. 401).
13         Under Rule 403, a district court has discretion to exclude
14   relevant evidence “if its probative value is substantially out-
15   weighed by the danger of unfair prejudice, confusion of the issues,
16   or misleading the jury, or by considerations of undue delay, waste of
17   time, or needless presentation of cumulative evidence.”            Fed. R.
18   Evid. 403.    Thus, “[w]here the evidence is of very slight (if any)
19   probative value, ... even a modest likelihood of unfair prejudice or

20   a small risk of misleading the jury” will justify excluding that

21   evidence.    United States v. Hitt, 981 F.2d 422, 424 (9th Cir. 1992).

22   III. ARGUMENT

23         Defendant frames the issue at hand as a “credibility contest”

24   between Mr. Drobot and defendant.         Dkt. 197 at 5.    Yet the

25   government’s case does not rely just on Mr. Drobot’s uncorroborated

26   testimony.    Instead, the government is calling numerous fact

27   witnesses, experts, and cooperators, as well as introducing thousands

28   of pages of corroborating documentation to prove Defendant’s illegal

                                           3
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 6 of 9 Page ID #:1793



 1   conduct.     Thus, the Court’s Rule 401/403 balancing should be made

 2   against the backdrop of all the trial evidence.

 3           When viewed through this lens, the prosecutor’s statement that

 4   “Mr. Drobot has proved himself [as] somebody who in my view is beyond

 5   redemption, somebody who even after being sentenced continues to

 6   deceive, continues to trick in order to advance his own agenda,” is

 7   of minimal probative value, and that probative value is substantially

 8   outweighed by unfair prejudice, risk of misleading the jury, and

 9   needlessly presenting cumulative evidence.

10           A.   The Probative Value Of The Prosecutor’s Statements Are
                  Minimal.
11
             The prosecutor’s opinion, expressed at prior hearing, that Mr.
12
     Drobot is “beyond redemption” does not mean that Mr. Drobot cannot be
13
     truthful.    After all, if Mr. Drobot testifies truthfully he may
14
     receive a benefit pursuant to a cooperation plea agreement, but that
15
     doesn’t mean he has redeemed himself.         The prosecutor’s expressed
16
     opinion on redemption is not probative in any meaningful way.
17
     Moreover, the prosecutor’s additional statements, that Mr. Drobot
18
     continued to deceive and trick in order to advance his own agenda,
19
     after he had already been sentenced, are simply statements about the
20
     evidence in the record of what Mr. Drobot did that lead to the breach
21
     of his plea agreement and the government charging him for a second
22
     time.    They are not independent evidence of Drobot’s false
23
     statements.    The probative value of the prosecutor’s statements are
24
     de minimus.
25

26

27

28

                                           4
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 7 of 9 Page ID #:1794



 1         B.   The Prosecutor’s Statements Are Unfairly Prejudicial, Will
                Mislead The Jury, And Needlessly Present Cumulative
 2              Evidence.

 3         Even if the prosecutor’s statements are admissible under 401,

 4   they should be excluded for violating Rule 403 for several different

 5   reasons.

 6         First, all of the factual issues Defendant wants to get in

 7   through the prosecutor’s statement are part of the record and

 8   available to Defendant for cross-examination.          Defendant can cross-

 9   examine Mr. Dorbot with his plea agreement; his breach of that plea

10   agreement; the charges stemming from conduct that resulted in the

11   breach of Mr. Drobot’s plea agreement; Mr. Drobot’s second plea

12   agreement; and Mr. Drobot’s admissions to the Court in that second

13   plea agreement.

14         Things might be different if the government had let Mr. Drobot’s

15   post-sentencing, illegal conduct slide.         But it didn’t.     The

16   government breached Mr. Drobot’s plea agreement and charged him with

17   wire fraud, money laundering, and criminal contempt.           The

18   prosecutor’s statements regarding Mr. Drobot’s conduct are needlessly

19   cumulative, in light of all the evidence available to Defendant for

20   cross-examination.

21         Second, the prosecutor’s statements regarding Mr. Drobot

22   significantly risk confusing the jury.         Indeed, they suggest that the

23   prosecutor’s personal opinions about witnesses matter – they do not.

24   See United States v. Kerr, 981 F.2d 1050, 1053 (9th Cir. 1992)

25   (criticizing prosecutor for “deliberately introduc[ing] into the case

26   his personal opinion of the witnesses' credibility . . . .            A

27   prosecutor has no business telling the jury his individual

28   impressions of the evidence.”).

                                           5
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 8 of 9 Page ID #:1795



 1         Additionally, as the district court in Bakshinian pointed out

 2   before excluding a prosecutor’s prior statement, “a jury may have

 3   difficulty determining the probative value to attach to an argument

 4   by the prosecutor in a prior case . . . . instead of considering the

 5   statement as mere evidence, the jury could incorrectly conclude that

 6   it has an estoppel effect.”       See 65 F. Supp. 2d at 1110.

 7         So here.   Introducing the prosecutor’s statements regarding Mr.

 8   Drobot significantly risks confusing the jury and leading them to

 9   believe that the government should be estopped from relying on Mr.

10   Drobot or that Mr. Drobot’s testimony cannot be relied upon – neither

11   of which are accurate.      The danger of confusing the jury is

12   particularly acute where, as here, Defendant argues the prosecution

13   is taking “inconsistent position to bamboozle a jury.”            Dkt. 197 at

14   4.

15         Third, the prosecutor’s opinion that Mr. Drobot is “beyond

16   redemption” is certainly language that will unfairly prejudice the
17   jury as to Mr. Drobot and the government’s case.           Critically, the
18   truth, or not, of a criminal cooperator’s redemption does not really
19   matter.    Nothing in Mr. Drobot’s cooperation plea agreement discusses

20   whether he must redeem himself.        Mr. Drobot is obligated not to

21   commit new crimes, to provide truthful information, and to testify

22   truthfully.    Whether Mr. Drobot can redeem himself – personally,

23   spiritually, cosmically, etc. – goes well beyond considerations that

24   are proper for a jury.

25         C.    Other Issues Defendant Raises Do Not Matter.

26         While citing case law that supports the exclusion of the

27   prosecutor’s statements, defendant weaves a few issues into his

28   argument that merit brief response.

                                           6
     Case 8:18-cr-00140-JLS Document 198 Filed 08/01/21 Page 9 of 9 Page ID #:1796



 1           First, defendant notes that it mentioned the prosecutor’s

 2   statements about Mr. Drobot, without objection from the government,

 3   in his opening statement — as if that matters.          It doesn’t.     Defense

 4   counsel is an experienced trial lawyer.         He knew that he ran the risk

 5   of discussing evidence during his opening statement that the Court

 6   may exclude.    Indeed, as all trial lawyers know, this is a key

 7   purpose of pre-trial motions in limine.         Defendant filed his motion

 8   in limine on this issue a week into the trial.          The fact that

 9   defendant’s counsel gambled during his opening statement by

10   suggesting to the jury that the prosecutor had personally concluded

11   its key witness was not credible without first securing the Court’s

12   ruling as to its admissibility should carry zero weight in the

13   Court’s decision as to its admissibility now.

14           Second, defendant says the government prosecutor “is not free to

15   argue inconsistent positions to bamboozle a jury.”           Dkt. 197 at 4.

16   Sure.    But the prosecutor did not say Mr. Drobot is incapable of

17   testifying truthfully – he said Mr. Drobot was “beyond redemption” –

18   those are not the same thing.       Moreover, even if defendant’s

19   characterization is correct, prosecutors are not allowed to tell

20   juries that they personally believe their cooperators are telling the

21   truth.    See Kerr, 981 F.2d at 1053.      So Defendant’s concern about

22   “inconsistent positions” is illusory.

23   IV.     CONCLUSION

24           For the above reasons, the Court should deny Defendant’s motion

25   in limine No. 2.

26

27

28

                                           7
